DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 3/19/2021.
Claims 21-40 are currently pending. 
Information Disclosure Statement
The IDS filed on 3/18/2021 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 23 (and 24): 
Claims 23 and 24 recite “each retention member of the plurality of retention members is rigid (and resilient)” however, these terms are subjective and thus the metes and bounds of what is considered rigid and/or resilient are undefined and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. US 2013/0146643.
Regarding claim 21: 
Schmid teaches a surgical stapling instrument (FIG. 1, 8010) comprising: 
(a) a body (8154); 
(b) a shaft assembly (8018) extending distally from the body along a longitudinal axis, wherein the shaft assembly has a distal end; and 
(c) an end effector (8012) positioned at the distal end of the shaft assembly, wherein the end effector includes: 
(i) a jaw (8016) including: 
(A) a laterally-opposed pair of sidewalls (5118, FIG. 29A/29B), 
(B) an elongate channel (5116) defined between the pair of sidewalls, wherein the elongate channel is configured to removably receive a cartridge (5050; [0481]), and 
(C) a plurality of retention members (5124, 5122) extending laterally inwardly from respective sidewalls of the pair of sidewalls, wherein each retention member of the plurality of retention members is configured to engage at least one alignment member of the cartridge when the cartridge is removably received within the elongate channel (at least cartridge slits described in [0481], “Further, the sidewalls 5118 can include lips 5122 and/or lips 5124, which can slidably engage the cartridge body 5050. For example, the lips 5122 can extend around the cartridge body 5050 and into slits in the deck 5052 (FIG. 84) of the cartridge body 5050. Further, the lips 5124 can extend into slits along the side of the cartridge body 5050, for example.”), and 
(ii) an anvil (8014) configured to cooperate with the jaw to clamp and staple tissue. 
Regarding claim 22: 
Schmid teaches the surgical stapling instrument of claim 21, as discussed above, wherein the plurality of retention members includes a laterally-opposed pair of retention members (see FIG. 29A). 
Regarding claim 23: 
Schmid teaches the surgical stapling instrument of claim 21, as discussed above, wherein each retention member of the plurality of retention members is rigid (5124 and 5122 can reasonably be considered rigid). 
Regarding claim 24: 
Schmid teaches the surgical stapling instrument of claim 21, as discussed above, wherein each retention member of the plurality of retention members is resilient (5124 and 5122 can reasonably be considered resilient). 
Regarding claim 25: 
Schmid teaches the surgical stapling instrument of claim 21, as discussed above, wherein the jaw further includes a bottom wall (5116), wherein each sidewall (5118) of the pair of sidewalls extends upwardly from the bottom wall. 
Regarding claim 26: 
Schmid teaches the surgical stapling instrument of claim 25, as discussed above, wherein each retention member of the plurality of retention members extends partially over the bottom wall (see FIG. 29A). 
Regarding claim 27: 
Schmid teaches the surgical stapling instrument of claim 25, as discussed above, wherein each retention member of the plurality of retention members extends parallel to the bottom wall (see FIG. 29A). 
Regarding claim 28: 
Schmid teaches the surgical stapling instrument of claim 25, as discussed above, further comprising a firing assembly having a translating member (5032) configured to translate through the end effector, wherein the jaw further includes an elongate slot (5112) extending along the bottom wall, wherein the elongate slot of the jaw is configured to receive the translating member of the firing assembly (see FIG. 29A/29B). 
Regarding claim 29: 
Schmid teaches the surgical stapling instrument of claim 21, as discussed above, further comprising a firing assembly having a translating member (5030) configured to translate through the end effector, wherein the translating member includes a first transverse projection (5044) and a second transverse projection (5038), wherein the jaw includes a first longitudinal channel configured to slidably receive the first transverse projection, wherein the anvil includes a second longitudinal channel configured to slidably receive the second transverse projection ([0470]). 
Regarding claim 30: 
Schmid teaches the surgical stapling instrument of claim 29, as discussed above, wherein the first and second transverse projections cooperate to define an I-beam portion of the translating member (see 5030 in FIG. 29A). 
Regarding claim 31: 
Schmid teaches the surgical stapling instrument of claim 21, as discussed above, further comprising a cartridge removably received within the elongate channel, wherein the cartridge includes at least one alignment member, wherein each retention member of the plurality of retention members engages the at least one alignment member of the cartridge ([0481], “Further, the sidewalls 5118 can include lips 5122 and/or lips 5124, which can slidably engage the cartridge body 5050. For example, the lips 5122 can extend around the cartridge body 5050 and into slits in the deck 5052 (FIG. 84) of the cartridge body 5050. Further, the lips 5124 can extend into slits along the side of the cartridge body 5050, for example.”). 
Regarding claim 32: 
Schmid teaches the surgical stapling instrument of claim 31, as discussed above, wherein the cartridge further includes a cartridge body having a proximal end, wherein the at least one alignment member extends proximally from the proximal end of the cartridge body (envisaged in FIGS. 29B and 84). 
Regarding claim 33: 
Schmid teaches the surgical stapling instrument of claim 31, as discussed above, wherein the cartridge further includes a staple actuator (9126) having a proximal end, wherein the at least one alignment member extends proximally from the proximal end of the staple actuator (proximal portion of alignment member is proximal of actuator 9126). 
Regarding claim 34: 
Schmid teaches the surgical stapling instrument of claim 31, as discussed above, wherein the cartridge further includes a cartridge tray (FIG. 17, 9220) having a proximal end, wherein the at least one alignment member extends upwardly and laterally inwardly from the proximal end of the cartridge tray (see FIG. 17). 
Regarding claim 35: 
Schmid teaches the surgical stapling instrument of claim 31, as discussed above, wherein the cartridge further includes a cartridge tray having a proximal end, wherein the at least one alignment member curves upwardly and extends proximally from the proximal end of the cartridge tray (proximal portion of 9220 curves upwardly from the bas portion and extends in a proximal direction). 
Regarding claims 36-38: 
Schmid teaches the surgical stapling instrument of claims 36-38, as addressed above. 
Regarding claim 39: 
Schmid teaches a method of operating a surgical stapling instrument (FIG. 1, 8010) including (i) a body (8154), (ii) a shaft assembly (8018) extending distally from the body, and (iii) an end effector (8012) positioned at a distal end of the shaft assembly and having a jaw (8016) and an anvil (8014), the method comprising: (a) inserting a proximal end of a cartridge into an elongate channel of the jaw such that at least one alignment member of the cartridge is positioned below at least one retention member of the jaw; and (b) pivoting a distal end of the cartridge into the elongate channel while maintaining the at least one alignment member of the cartridge below the at least one retention member of the jaw (envisaged in FIG. 17 where the cartridge would slide into the channel, proximal end first, and the distal end would be lowered into place while the retention members 5122/5124 engage the alignment slot of the cartridge from above and below, as can be also envisaged in the description in [0481]). 
Regarding claim 40: 
Schmid teaches the method of claim 39, as discussed above, further comprising engaging the at least one alignment member of the cartridge with the at least one retention member of the jaw  ( [0481], “Further, the sidewalls 5118 can include lips 5122 and/or lips 5124, which can slidably engage the cartridge body 5050. For example, the lips 5122 can extend around the cartridge body 5050 and into slits in the deck 5052 (FIG. 84) of the cartridge body 5050. Further, the lips 5124 can extend into slits along the side of the cartridge body 5050, for example.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731